People v Garcia (2018 NY Slip Op 03565)





People v Garcia


2018 NY Slip Op 03565


Decided on May 17, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 17, 2018

108395

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent, 
vCODY L.G. GARCIA, Appellant.

Calendar Date: April 3, 2018

Before: Garry, P.J., Egan Jr., Clark, Aarons and Rumsey, JJ.


G. Scott Walling, Slingerlands, for appellant.
Gary M. Pasqua, District Attorney, Canton (Matthew L. Peabody of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered November 23, 2015, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Defendant pleaded guilty to the reduced charge of attempted burglary in the second degree and waived his right to appeal. He was placed on one year of interim probation. Thereafter, defendant was found to have violated multiple terms and conditions of his interim probation following a hearing. County Court subsequently sentenced defendant to five years in prison followed by three years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
Garry, P.J., Egan Jr., Clark, Aarons and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.